DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 12/27/2021 without traverse of Group I, claims 18-34 for further examination. Claims 35-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 12/04/2019 & 12/15/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 20-34 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claims 20-34, line 1 recites “The lens holder”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “The lens holder” as “The lens holding device” recited in claim 18 and referenced in claim 19. To correct this problem, amend claims 20-34, line 1 to recite “The lens holding device”.
As regards to claim 25, lines 2-3 & 3 recite “the lens holder”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the lens holder” as “the first and second elastic lens holder” recited in claim 18 and referenced in claim 19. To correct this problem, amend claim 25 to recite “the first and second elastic lens holder”.
As regards to claim 26, line 2 recites “the first and second lens holder”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the first and second lens holder” as “the first and second elastic lens holder” recited in claim 18 and referenced in claim 25. To correct this problem, amend claim 26 to recite “the first and second elastic lens holder”.
As regards to claim 28, lines 2 & 3 recite “the lens holder”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the lens holder” as “the first and second elastic lens holder” recited in claim 
As regards to claim 29, line 2 recites “the lens holder”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the lens holder” as “the first and second elastic lens holder” recited in claim 18 and referenced in claim 19. To correct this problem, amend claim 29 to recite “the first and second elastic lens holder”.
As regards to claim 34, lines 1 & 2 recite “lens holders”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “lens holders” as “lens holding devices” recited in claim 18 and referenced in claim 19. To correct this problem, amend claim 34 to recite “lens holding devices”.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




9.	Claims 18-19, 24-27 & 34 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Higashihara et al. (JP 2003236447 A) hereinafter Higashihara.
	As regards to claim 18, Higashihara discloses a lens holding device for holding an optical lens L at its edge during a dip coating in a dip coating bath (abs; fig 1-6; clm 1-4), comprising: 
a first elastic lens holder 21 with a first lens edge holder 23 configured to hold the optical lens L at an edge of the optical lens L, on a first edge side, during the dip coating ([0012]; [0016]; [0018]; [0020]; [0024]-[0027]; fig 1-6; clm 1); 
a second elastic lens holder 43 with a second lens edge holder 45 configured to hold the optical lens L at the edge of the optical lens L, on a second edge side, during the dip coating ([0012]; [0016]; [0018]; [0020]; [0024]-[0027]; fig 1-6; clm 1); and 
an at least partially circumferential frame 15+25+29+37+39 with a third lens edge holder 33 configured to hold the optical lens L at the edge of the optical lens L, on a third edge side, during the dip coating ([0011]-[0016]; [0021]-[0022]; fig 1-6; clm 1), 
wherein the first edge side and the second edge side are respectively arranged at a left side and a right side (see fig 1-6) of the edge of the optical lens L, and the third edge side (see fig 1-6) is arranged on a lower side (see fig 5-6) of the edge of the optical lens L, and the at least partially circumferential frame 15+25+29+37+39 has a first lateral frame 15+25+29+37+39 portion (see fig 1-6) and a second lateral frame 15+25+29+37+39 portion (see fig 1-6) such that when the lens L holder is raised out of the dip coating bath, waves caused at a surface of the dip coating bath are thereby 
As regards to claim 19, Higashihara discloses a device (abs; fig 1-6; clm 1-4), wherein the first and second elastic lens holder 21, 43 are jointly designed to hold optical lenses L+L’ of different sizes, whereas the at least partially circumferential frame 15+25+29+37+39 remains unchanged given a mounting of optical lenses L+L’ of different sizes ([0011]-[0016]; [0018]; [0020]; [0024]-[0027]; fig 1-6; clm 1). 
As regards to claim 24, Higashihara discloses a device (abs; fig 1-6; clm 1-4), wherein the first and second elastic lens holders 21, 43 are respectively attached at an upper frame 15+25+29+37+39 portion (see fig 1-6) of the frame 15+25+29+37+39 ([0011]-[0016]; [0018]; [0020]; [0024]-[0027]; fig 1-6; clm 1). 
As regards to claim 25, Higashihara discloses a device (abs; fig 1-6; clm 1-4), wherein the first and second elastic lens holders 21, 43 are respectively attached to the frame 15+25+29+37+39 in a corresponding attachment portion (see fig 1-6) such that the first and second lens edge holder 23, 45, is configured to submerge an optical lens L held by the first and second lens edge holder 23, 45, entirely into a dip bath, such that the attachment portion (see fig 1-6) remains outside (see fig 1-6) of the dip bath ([0011]-[0016]; [0018]; [0020]; [0024]-[0027]; fig 1-6; clm 1).
As regards to claim 26, Higashihara discloses a device (abs; fig 1-6; clm 1-4), wherein the first and second lens edge holder 23, 45, the first and second elastic lens holder 21, 43, or the first and second lateral frame 15+25+29+37+39 portion (see fig 1-6) are arranged symmetrically relative to a vertical plane of the lens holder ([0011]-[0016]; [0018]; [0020]; [0024]-[0027]; fig 1-6; clm 1).

As regards to claim 34, Higashihara discloses a lens holder set having a plurality of lens holding devices according to claim 18 (abs; fig 1-6; clm 1-4), wherein the frames 15+25+29+37+39 of the plurality of lens holding devices of the lens holder set conform, whereas the first and second elastic lens holders 21, 43, of the plurality of lens holders at least partially differ to accommodate optical lenses L+L’ of different sizes ([0011]-[0016]; [0018]; [0020]; [0024]-[0027]; fig 1-6; clm 1).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 20-23 & 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Higashihara as applied to claim 18 above. 
As regards to claim 20, Higashihara discloses a device (abs; fig 1-6; clm 1-4), wherein a first clearance between the first lens edge holder 23 and the first lateral frame 15+25+29+37+39 portion (see fig 1-6), or a second clearance between the second lens 
Although Higashihara does not explicitly disclose the claimed clearance spacings, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Higashihara to have the clearance spacings recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the clearance spacings (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the clearance spacings.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 21, Higashihara discloses a device (abs; fig 1-6; clm 1-4), wherein a first clearance between the first lens edge holder 23 and the first lateral frame 15+25+29+37+39 portion (see fig 1-6), or a second clearance between the second lens edge holder 45 and the second lateral frame 15+25+29+37+39 portion (see fig 1-6), can be measured in mm ([0012]-[0016]; [0018]-[0022]; [0024]-[0027]; fig 1-6; clm 1), however Higashihara does not disclose is not more than approximately 10 mm. 

Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 22, Higashihara discloses a device (abs; fig 1-6; clm 1-4), wherein a first clearance between the first lens edge holder 23 and the first lateral frame 15+25+29+37+39 portion (see fig 1-6), or a second clearance between the second lens edge holder 45 and the second lateral frame 15+25+29+37+39 portion (see fig 1-6), can be measured in mm ([0012]-[0016]; [0018]-[0022]; [0024]-[0027]; fig 1-6; clm 1), however Higashihara does not disclose is not more than approximately 5 mm. 
Although Higashihara does not explicitly disclose the claimed clearance spacings, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Higashihara to have the clearance spacings recited 
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 23, Higashihara discloses a device (abs; fig 1-6; clm 1-4), wherein a first clearance between the first lens edge holder 23 and the first lateral frame 15+25+29+37+39 portion (see fig 1-6), or a second clearance between the second lens edge holder 45 and the second lateral frame 15+25+29+37+39 portion (see fig 1-6), can be measured in mm ([0012]-[0016]; [0018]-[0022]; [0024]-[0027]; fig 1-6; clm 1), however Higashihara does not disclose is not more than approximately 2 mm. 
Although Higashihara does not explicitly disclose the claimed clearance spacings, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Higashihara to have the clearance spacings recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the clearance spacings (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. 
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 30, Higashihara discloses a device (abs; fig 1-6; clm 1-4), wherein the first, second, and third lens edge holders 23, 45, 33, are planar in shape, with a width that can be measured in mm ([0012]-[0016]; [0018]-[0022]; [0024]-[0027]; fig 1-6; clm 1), however Higashihara does not disclose of at least approximately 10 mm. 
Although Higashihara does not explicitly disclose the claimed widths, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Higashihara to have the widths recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the widths (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the widths.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 31, Higashihara discloses a device (abs; fig 1-6; clm 1-4), wherein the first, second, and third lens edge holders 23, 45, 33, are planar in shape, with a width that can be measured in mm ([0012]-[0016]; [0018]-[0022]; [0024]-[0027]; fig 1-6; clm 1), however Higashihara does not disclose of at least approximately 13 mm.
Although Higashihara does not explicitly disclose the claimed widths, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Higashihara to have the widths recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the widths (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the widths.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 32, Higashihara discloses a device (abs; fig 1-6; clm 1-4), wherein the first, second, and third lens edge holders 23, 45, 33, are planar in shape, 
Although Higashihara does not explicitly disclose the claimed widths of heights in regions, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Higashihara to have the widths of heights in regions recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the widths of heights in regions (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the widths.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 33, Higashihara discloses a device (abs; fig 1-6; clm 1-4), wherein the first, second, and third lens edge holders 23, 45, 33, are planar in shape, with a width of at least in a range that can be measured in mm ([0012]-[0016]; [0018]-[0022]; [0024]-[0027]; fig 1-6; clm 1), however Higashihara does not disclose from approximately 10 mm to 12 mm. 

Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

12.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Higashihara as applied to claim 18 above, and further in view of Kinoshita et al. (US 2002/0150832 A1) hereinafter Kinoshita. 
As regards to claim 28, Higashihara discloses a device (abs; fig 1-6; clm 1-4), wherein the frame 15+25+29+37+39 comprises an attachment (see fig 1-6) configured to attach the first and second lens edge holder 23, 45, in a dip coating system for dipping the first and second lens edge holder 23, 45 in and out during the dip coating 
Kinoshita discloses an apparatus for immersion coating of workpieces in a bath which stores a coating liquid (abs; fig 1-2), comprising magnets fixed to the bottom of the hood 1, so that the bottom can be magnetically affixed to the bath lid 7 ([0034]; fig 2). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include magnetically attaching the lens holder in a dip coating system in the device of Higashihara, because Kinoshita teaches the use of magnetically attaching components as a suitable way of affixing them together ([0034]).

13.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Higashihara as applied to claim 18 above, and further in view of Fernando (US 2010/0107752 A1) hereinafter Fernando. 
As regards to claim 29, Higashihara discloses a device (abs; fig 1-6; clm 1-4), and the first and second lens edge holder 23, 45 ([0012]-[0016]; [0018]-[0022]; [0024]-[0027]; fig 1-6; clm 1), however Higashihara does not disclose an encoder configured to machine-readably identify the first and second lens edge holder 23, 45, via a mechanical, optical, electrical, or electromagnetic marking.
Fernando discloses an immersion device (abs; fig 1), comprising an encoder configured to machine-readably identify characteristics of a vessel 110 via optical hash marks ([0026]; fig 1). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include an encoder configured to machine-readably identify the first and second lens edge holder 23, 45, via an optical marking in .

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717